Case 1:19-cv-01727-WHP Document 38 Filed 07/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERICA HERNANDEZ,
Plaintiff,
19cv1727
-against-
ORDER

PREMIUM MERCHANT FUNDING ONE,
LLC, et al.,

Defendants.

WILLIAM H. PAULEY III, Senior United States District Judge:

In light of this Court’s July 13, 2020 Opinion & Order (ECF No. 37), the parties
shall submit a proposed discovery schedule by July 31, 2020. The parties are directed to appear
for a telephone conference with the Court on August 7, 2020 at 11:00 a.m. The parties are
directed to use the following dial-in information: the dial-in number is 888-363-4749, passcode
3070580.

Dated: July 17, 2020

New York, New York SO ORDERED:

WILLIAM H. PAULEY III ?
U.S.D.J.
